PER CURIAM.
This disciplinary matter is before the Court on the petition for voluntary discipline filed by David Guy Carter (State Bar No. 141355), in which he seeks a Review Panel reprimand for his violation of Rule 7.3 (d).
In his petition Carter, who was admitted to the Bar in 2004, states that he opened a solo practice in 2010 after working at two mid-size firms. He admits that he failed to properly supervise an independent contractor who improperly sought to solicit a client. The grievance, filed by a woman who had been in an automobile accident, alleged that shortly after the accident, she received a phone call soliciting legal representation. Her lawyer had his paralegal pose as the woman and meet with the person who had called to solicit the representation. That person introduced herself as Carter’s employee and presented paperwork for the woman to retain Carter. Carter states that upon investigating the grievance, he learned that the person making the solicitation had assisted him on an independent contractor basis with filling out paperwork for clients who contacted Carter or were referred to him. He states that he had no personal knowledge of the contractor’s contact with the woman, he had not asked the contractor to find new clients, and he terminated the contractor’s services before receiving the grievance. Nevertheless, he admits that he is responsible for the solicitation by an intermediary in his office and thus violated Rule 7.3 (d).
In mitigation, he states that he does not have a prior disciplinary record, he made full and free disclosure and displayed a cooperative attitude toward the disciplinary proceedings, that at the time he was inexperienced as a solo practitioner practicing plaintiff’s personal injury law, that he has otherwise demonstrated good character, integrity, and reputation, that he has sought and implemented measures of interim rehabilitation, including consulting with the State Bar’s Law Practice Management Department and obtaining input to assist with the day-to-day running of his solo practice, and that he has apologized and is extremely remorseful. He supports his petition with letters from six individuals who know him professionally and attest to his character, integrity, and professionalism.
*897Decided October 21, 2013.
Warren R. Hinds, for Carter.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Bar responds that a Review Panel reprimand is the appropriate sanction and that the interests of the public and the Bar would be best served by the acceptance of the petition.
Having reviewed the petition and response, the Court agrees that a Review Panel reprimand is the appropriate sanction in this matter, and therefore, accepts the petition for voluntary discipline. Accordingly, the Court hereby orders that Carter receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 (b) for his admitted violation of Rule 7.3 (d).

Petition for voluntary discipline accepted. Review Panel reprimand.


All the Justices concur.